

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1


ACQUISITION AGREEMENT


THIS ACQUISITION AGREEMENT, dated as of the 19th day of May, 2010 (this
“Agreement”) is entered into by and among BRAZIL GOLD CORP., a Nevada
corporation (“BRZG”), and RUSHEEN HANDELS AG, a Swiss corporation (“RH”).  BRZG
and RH are referred to singularly as a “Party” and collectively as the
“Parties.”
 
 
WITNESSETH:
 
 
WHEREAS,


R.1
RH owns 99% of all of the issued and outstanding ownership units (the “Units”)
in Amazonia Capital e Participacoes Ltda., a Brazilian corporation (“Amazonia”);



R.2
As at the date of execution of this Agreement, Amazonia is the registered owner
of approximately 860,000 hectares of mineral claims (the “Current Claims”);



R.3
Amazonia is also the registered owner of an additional approximately 420,000
hectares of mineral claims, the registration of which is suspended (the
“Suspended Claims”).  Amazonia has initiated a legal process to obtain
government verification that the suspension of the Suspended Claims was invalid
and that the Suspended Claims are still registered to Amazonia (the
“Verification”);



R.4
Amazonia has previously granted a 2.5% net smelter return royalty (“Royalty”) to
RH relating to the Current Claims.



R.5
BRZG is a publicly-traded company in the U.S. and wishes to convert its
operations into the mineral exploration industry;



R.6
BRZG wishes to acquire from RH all of RH’s Units in exchange for 44 million
treasury shares of BRZG’s common stock (“BRZG Purchase Shares”) and RH wishes to
sell such Units in exchange for the BRZG Purchase Shares;



R.7
The issue of the BRZG Purchase Shares and other matters described in “Part A -
First Closing” of Article II herein will be the subject of the First Closing;
and



R.8
Upon receipt by Amazonia of the Verification, RH will receive an additional 20
million treasury shares of BRZG according to “Part B – Second Closing” of
Article II herein.



NOW, THEREFORE, in consideration of the promises and of the mutual
representations, warranties and agreements set forth herein, the Parties hereto
agree as follows:
 
 


 
[Missing Graphic Reference]
 
ARTICLE I
DEFINITIONS


Section 1.01.                                Definitions. The following terms
shall have the following respective meanings:

     
“Affiliate”
 
with respect to any Party, a Person that directly or indirectly controls, is
controlled by, or is under common control of such Party.  For the purpose of
this definition, “control” means (i) ownership of more than fifty percent (50%)
of the voting shares of a Person or (ii) the right or ability to direct the
management or policies of a Person through ownership of voting shares or other
securities, pursuant to a written agreement or otherwise;
 
 
“Amazonia Units”
 
all of the Units in Amazonia owned by RH, which represents 99% of all the issued
and outstanding Units of Amazonia;
 
 
“Business Day”
“Current Claims”
“Suspended Claims”
 
 
a day (other than a Saturday) on which banks in U.S. are open for business
throughout their normal business hours;
 
approximately 860,000 hectares of mineral claims registered to Amazonia;
 
approximately 420,000 hectares of mineral claims registered to Amazonia and
subject to a government suspension of registration;
 
“Closing”
 
“Closing Date”
the closing of the transactions contemplated by this Agreement;
 
the closing shall occur on May 27th , 2010 or such date as mutually agreed to by
the Parties in writing;
 
 
“Completion”
 
completion of acquisition of the Amazonia Units in accordance with the terms and
conditions of this Agreement;
       
“Encumbrance”
 
any mortgage, charge, pledge, lien, (otherwise than arising by statute or
operation of law), equities, hypothecation or other encumbrance, priority or
security interest, preemptive right deferred purchase, title retention, leasing,
sale-and-repurchase or sale-and-leaseback arrangement whatsoever over or in any
property, assets or rights of whatsoever nature and includes any agreement for
any of the same and reference to “Encumbrances” shall be construed accordingly;
 
 
“Person”
any individual, firm, company, government, state or agency of a state or any
joint venture, association or partnership (whether or not having separate legal
personality);
 
 
“Royalty”
 
“U.S.”
 
a 2.5% net smelter return royalty pursuant to the Net Smelter Returns Royalty
Agreement entered into by and between Amazonia and RH;
 
United States of America; and
 
 
“United States Dollars”
 or “US$”
 
Dollars in the currency of the United States of America.
 





Section 1.02.                      Rules of Construction.


           (a)           Unless the context otherwise requires, as used in this
Agreement:  (i) “including” means “including, without limitation”; (ii) words in
the singular include the plural; (iii) words in the plural include the singular;
(iv) words applicable to one gender shall be construed to apply to each gender;
(v) the terms “hereof,” “herein,” “hereby,” “hereto” and derivative or similar
words refer to this entire Agreement, including the Schedules hereto; (vi) the
terms “Article,” “Section” and “Schedule” shall refer to the specified Article,
Section or Schedule of or to this Agreement and references to paragraphs shall
refer to the relevant paragraph of a specified Schedule and (vii) the term “day”
shall refer to calendar days.
(b)           Titles and headings to Articles and Sections are inserted for
convenience of reference only, and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.




 
 
[Missing Graphic Reference]
 
ARTICLE II
THE EXCHANGE


Part A - FIRST CLOSING
 
Section 2.01                      Exchange of BRZG Purchase Shares for the
Amazonia Units.
 
 
(a)           Subject to and upon the terms and conditions of this Agreement, on
the Closing Date (as defined hereafter), BRZG shall acquire all of the Amazonia
Units from RH with the Amazonia Units being free from all Encumbrances save and
except for the Royalty.
 
 
(b)           Subject to and upon the terms and conditions of this Agreement, on
the Closing Date, BRZG shall deliver to RH the BRZG Purchase Shares.
 
(c)           The Exchange shall take place upon the terms and conditions
provided for in this Agreement and in accordance with applicable law. If the
Closing does not occur as set forth in Section 2.02 of this Agreement due to one
Party’s failure to perform, then the other Party may terminate this Agreement.


Section 2.02.                                Closing Location.  The Closing of
the Exchange and the other transactions contemplated by this Agreement will
occur no later than May 27, 2010, or as soon thereafter as possible (the
“Closing Date”), at a place and time mutually agreed by the Parties in writing.


Section 2.03. RH’s Closing Documents.  At the Closing, RH shall tender to BRZG:


(a)           Certified copy of resolutions of the Board of Directors of RH, in
a form satisfactory to BRZG, acting reasonably, authorizing the transfer of all
of the Amazonia Units in the name of BRZG.


(b)           Original ownership certificates issued in the name of RH
representing all of the Amazonia Units duly endorsed for transfer by RH and
marked “cancelled for transfer” or as otherwise directed by BRZG or its counsel,
in accordance with applicable law;


(c)           New Unit certificates issued by Amazonia registered to BRZG
representing all of the Amazonia Units owned by RH;


(d)           A certified copy of the register of owners of Amazonia Units
showing BRZG as the registered owner of the Amazonia Units;


(e)           A letter from Amazonia confirming that  there is no other security
issued by Amazonia other than the units of which BRZG owns 99%; and


(f)           A certificate executed by RH certifying that the conditions in
Section 8.01(b) have been satisfied.


Section 2.04.                                BRZG’s Closing Documents.  At the
Closing, BRZG will tender to RH:


(a)           A certified copy of resolutions of the Board of Directors of BRZG
in a form satisfactory to RH, acting reasonably, authorizing:


                      (i)           the execution and delivery of this Agreement
by BRZG; and
 
 
[Missing Graphic Reference]
 


                      (ii)           the issuance of the BRZG Purchase Shares to
RH;


(b)           Share certificates, registered in the name of RH or RH’s assigns,
representing the BRZG Purchase Shares;


(c)           A certificate executed by a duly appointed officer of BRZG
certifying that the conditions in Section 9.01(b) have been satisfied; and


(d)           A letter from BRZG’s transfer agent confirming that  the currently
issued 44,000,0000 restricted shares have been cancelled and that with the
issuance of the 44,000,000 BRZG Purchase Shares to RH,  the total issued share
capital of BRZG is 80,000,000.


Part B – SECOND CLOSING


Section 2.05.  Closing on Suspended Claims.  Upon receipt by Amazonia of the
Verification that the suspension of the registration of the Suspended Claims in
the name of Amazonia was invalid and that the claims are legally registered to
Amazonia, RH will receive an additional 20,000,000 treasury shares of
BRZG  according to “Part B – Second Closing” of Article II herein.




ARTICLE III
REPRESENTATIONS AND WARRANTIES


Section 3.01.                      Each Party represents and warrants to the
other Party that each of the warranties it makes herein is accurate in all
respects and not misleading as at the date of this Agreement.


Section 3.02.                      Each Party undertakes to disclose in writing
to the other Party anything which is or may constitute a breach of or be
inconsistent with any of the warranties immediately upon the same coming to its
notice at the time of and after Completion.


Section 3.03.                      Each Party agrees that each of the warranties
it makes shall be construed as a separate and independent warranty and (except
where expressly provided to the contrary) shall not be limited or restricted by
reference to or inference from the terms of any other warranty or any other term
of this Agreement.


Section 3.04.                      Each Party acknowledges that the restrictions
contained in Section 12.01 (Public Notices) and Section 12.10 (Confidentiality)
shall continue to apply after the Completion under this Agreement without limit
in time.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BRZG


Section 4.01.                                Organization, Standing and
Authority; Foreign Qualification. BRZG is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has all
requisite corporate power and authority to own, lease and operate its properties
and to conduct its business as presently conducted and as proposed to be
conducted and is duly qualified or licensed as a foreign corporation in good
standing in each jurisdiction in which the character of its properties or the
nature of its business activities require such qualification.


 
 
[Missing Graphic Reference]
 
Section 4.02.                                Corporate Authorization. The
execution, delivery and performance by BRZG of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of BRZG, and this Agreement
constitutes a valid and binding agreement of BRZG. The BRZG Purchase Shares to
be issued in accordance with this Agreement shall be duly authorized and, upon
such issuance, will be validly issued, fully paid and non-assessable.


Section 4.03.                                Capitalization.  BRZG’s capital
stock consists solely of 80,000,000 shares of common stock, of which,
immediately prior to the Closing, not more than 36,000,000 shares will be issued
and outstanding arising from the cancellation of 44,000,000 currently issued
restricted shares. All of such issued and outstanding shares of BRZG’s common
stock are duly authorized, validly issued, fully paid and non-assessable.


Section 4.04.                      Articles of Incorporation and Bylaws. BRZG
has heretofore delivered to RH true, correct and complete copies of its Articles
of Incorporation, and Bylaws certified by the corporate secretary thereof.


Section 4.05.                      No Conflict.  The execution, delivery and
performance of this Agreement and the completion of the transactions
contemplated herein will not:


(a)           violate any provision of the Articles of Incorporation, Bylaws or
other charter or organizational document of BRZG;


(b)           violate, conflict with or result in the breach of any of the terms
of, result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract to which BRZG is a
party or by or to which either of its assets or properties, may be bound or
subject;


(c)           violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
or any agreement with, or condition imposed by, any governmental or regulatory
body, foreign or domestic, binding upon BRZG or upon the securities, assets or
business of BRZG;


(d)           violate any statute, law or regulation of any jurisdiction as such
statute, law or regulation relates to BRZG or to the securities, properties or
business of BRZG; or


(e)           result in the breach of any of the terms or conditions of,
constitute a default under, or otherwise cause an impairment of, any permit or
license held by BRZG.


Section 4.06.                      Litigation. There is no litigation, suit,
proceeding, action or claim at law or in equity, pending or to BRZG’s best
knowledge threatened against or affecting BRZG or involving any of BRZG’s
property or assets, before any court, agency, authority or arbitration tribunal,
including, without limitation, any product liability, workers' compensation or
wrongful dismissal claims, or claims, actions, suits or proceedings relating to
toxic materials, hazardous substances, pollution or the environment. BRZG is not
subject to or in default with respect to any notice, order, writ, injunction or
decree of any court, agency, authority or arbitration tribunal.


Section 4.07.                      Compliance with Laws. To the best knowledge
of BRZG, it has complied with all laws, municipal bylaws, regulations, rules,
orders, judgments, decrees and other requirements and policies imposed by any
governmental authority applicable to it, its properties or the operation of its
business, except where the failure to comply will not have a material adverse
effect on the business, properties, financial condition or earnings of BRZG.


 
 
[Missing Graphic Reference]
 
Section 4.08.                      True and Correct Copies. All documents
furnished or caused to be furnished to RH by BRZG are true and correct copies,
and there are no amendments or modifications thereto except as set forth in such
documents.


Section 4.09.                                Material Contracts.  Other than as
disclosed herein, BRZG is not a party to any material contracts, including:


(a)           contracts for the sale of any of its assets or properties or for
the grant to any person of any preferential rights to purchase any of its or
their assets or properties;


(b)           contracts (including, without limitation, leases of real property)
for the purchase of property;


(c)           contracts relating to the acquisition by BRZG of any operating
business of, or the disposition of any operating business by, any other person;


(d)           executory contracts relating to the disposition or acquisition of
any investment or of any interest in any person;


(e)           joint venture contracts or agreements;


(f)           contracts under which BRZG agrees to indemnify any party;


(g)           contracts containing covenants of BRZG not to compete in any line
of business or with any person in any geographical area or covenants of any
other person not to compete with BRZG in any line of business or in any
geographical area; or


(h)           contracts for or relating to computers, computer equipment,
computer software or computer services.


Section 4.10.                                Operations of BRZG.  Other than as
disclosed herein, BRZG has not:


(a)           amended its Articles of Incorporation or Bylaws or merged with or
into or consolidated with any other person or entity, subdivided or in any way
reclassified any shares of its capital stock or changed or agreed to change in
any manner the rights of its outstanding capital stock or the character of its
business;


(b)           issued, reserved for issuance, sold or redeemed, repurchased or
otherwise acquired, or issued options or rights to subscribe to, or entered into
any contract or commitment to issue, sell or redeem, repurchase or otherwise
acquire, any shares of its capital stock or any bonds, notes, debentures or
other evidence or indebtedness;


(c)           declared or paid any dividends or declared or made any other
distributions of any kind to its shareholders;


(d)           made any change in its accounting methods or practices or made any
change in depreciation or amortization policies, except as required by law or
generally accepted accounting principles;


(e)           made any loan or advance to any of  its shareholders or to any of
its directors, officers or employees, consultants, agents or other
representatives, or made any other loan or advance, otherwise than in the
ordinary course of business;


(f)           sold, abandoned or made any other disposition of any of its assets
or properties;


 
 
[Missing Graphic Reference]
 
(g)           granted or suffered any lien on any of its assets or properties;


(h)           entered into or amended any contracts to which it is a party, or
by or to which it or its assets or properties are bound or subject which if
existing on the date hereof would be required to be disclosed in Schedule 4.09;


(i)           made any acquisition of all or a substantial part of the assets,
properties, securities or business of any other person or entity;


(j)           paid, directly or indirectly, any of its material liabilities
before the same became due in accordance with its terms or otherwise than in the
ordinary course of business;


(k)           terminated or failed to renew, or received any written threat
(that was no subsequently withdrawn) to terminate or fail to renew, any contract
that is or was material to the assets, liabilities, business, property,
operations, prospects, results of operations or condition (financial or
otherwise) of BRZG; or


(l)           entered into any other contract or other transaction that
materially increases the liabilities of BRZG.


Section 4.10.                      Absence of Certain Changes.  Since its
incorporation, there has been no event, change or development which could have a
material adverse effect on BRZG.


Section 4.11.                      Material Information.  This Agreement, the
Schedules attached hereto and all other information provided, in writing, by
BRZG or representatives thereof to RH, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make any statement contained herein or therein not misleading.  There are no
facts or conditions which have not been disclosed to RH in writing which,
individually or in the aggregate, could have a material adverse effect on BRZG
or a material adverse effect on the ability of BRZG to perform any of its
obligations pursuant to this Agreement.




ARTICLE V
REPRESENTATIONS AND WARRANTIES OF RH


RH represents to BRZG as follows:


Section 5.01.                                Organization, Standing and
Authority; Foreign Qualification. Each of RH and Amazonia is a corporation duly
organized, validly existing and in good standing under the laws of their
representative jurisdiction and has all requisite corporate power and authority
to own, lease and operate its properties and to conduct its business as
presently conducted and as proposed to be conducted and is duly qualified or
licensed as a foreign company in good standing in each jurisdiction in which the
character of its properties or the nature of its business activities require
such qualification.


Section 5.02.                                Authorization. The execution,
delivery and performance by RH of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action, as the case may be, on the part of RH. RH has duly executed and
delivered this Agreement and this Agreement constitutes a valid and binding
agreement of RH. The Amazonia Units to be transferred to BRZG in accordance with
this Agreement have been duly authorized and validly issued, fully paid and
non-assessable. Upon transfer of such Units, no Encumbrance shall exist thereon.


 
 
[Missing Graphic Reference]
 
Section 5.03.                                Capitalization of Amazonia;
Ownership of Mining Claims.


           (a)           Amazonia’s capitalization consists of, as of the date
hereof, 100 Units all of which are duly authorized, validly issued, fully paid
and non-assessable.  There are no outstanding options, warrants, agreements or
rights to subscribe for or to purchase, or commitments to issue any additional
Units in Amazonia or any other security of Amazonia or any plan for any of the
foregoing.


           (b)           None of the Amazonia Units are subject to any option,
right of first refusal or any other restriction on transfer, whether by
contract, agreement, applicable law, regulation or statute, as the case may be.


(c)           Amazonia, as of the execution of this Agreement and as at the
Closing Date, owns and exclusively holds all of the mining claims listed on
Exhibit B hereto, without any Encumbrances, other than the Royalty.


Section 5.04.                                Subsidiaries. Amazonia does not
have any direct or indirect subsidiaries.


Section 5.05.                       BRZG Shares. Upon completion of the purchase
and receipt of the BRZG Purchase Shares, RH or its assigns shall be the
beneficial and record holder of the BRZG Purchase Shares. RH is acquiring the
BRZG Purchase Shares as principal for its own accounts to be held for investment
purposes only, not for the benefit of any other person and not with a view to
the resale, distribution or other disposition of all or any of the BRZG Purchase
Shares, and is delivering concurrently with this Agreement, a certificate in the
form attached to this Agreement as Exhibit A.


Section 5.06.                      Restriction on BRZG Purchase Shares.  RH
hereby consents to BRZG making a notation on its records or giving instructions
to any transfer agent of the restricted shares portion of the BRZG Purchase
Shares in order to implement the restriction on transfer set forth and described
herein.  RH has been independently advised as to, and is aware of, the
restrictions with respect to trading in the BRZG Purchase Shares pursuant to the
applicable securities laws and further agrees that it is solely responsible for
compliance with all such restrictions as set forth in Exhibit A.


Section 5.07.                      Investment Risk.  RH understands that an
investment in BRZG includes a high degree of risk, and has such knowledge and
experience in financial and business matters, investments, securities and
private placements as to be capable of evaluating the merits and risks of its
investment in the  BRZG Purchase Shares, is in a financial position to hold the
BRZG Purchase Shares for an indefinite period of time, and is able to bear the
economic risk of, and withstand a complete loss of such investment in the  BRZG
Purchase Shares.


Section 5.08.                      Cooperation.  If required by applicable
securities laws or order of a securities regulatory authority, stock exchange or
other regulatory authority, RH shall execute, deliver, file and otherwise assist
BRZG in filing such reports, undertakings and other documents as may be required
with respect to the issuance of the BRZG Purchase Shares.


Section 5.09.                      Tax Advice.  RH is responsible for obtaining
such legal, including tax, advice as it considers necessary or appropriate in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated herein.


Section 5.10.                      No Conflict.  The execution, delivery and
performance of this Agreement and the completion of the transactions
contemplated herein will not:


(a)           violate any provision of the Articles or Certificate of
Organization, Operating Agreement or other charter or organizational document of
RH or Amazonia;


 
 
[Missing Graphic Reference]
 
(b)           violate, conflict with or result in the breach of any of the terms
of, result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract to which RH or
Amazonia is a party or by or to which either of their assets or properties,
including the Amazonia Units, may be bound or subject;


(c)           violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
or any agreement with, or condition imposed by, any governmental or regulatory
body, foreign or domestic, binding upon RH or Amazonia or upon the securities,
assets or business of RH or Amazonia;


(d)           violate any statute, law or regulation of any jurisdiction as such
statute, law or regulation relates to RH or Amazonia or to the securities,
properties or business of RH or Amazonia; or


(e)           result in the breach of any of the terms or conditions of,
constitute a default under, or otherwise cause an impairment of, any permit or
license held by RH or Amazonia.


Section 5.11.                      Articles of Incorporation and Bylaws.


           (a)           RH has heretofore delivered to BRZG true, correct and
complete copies of each of RH’s and Amazonia’s Articles of Organization,
certified by the appropriate government agency, and Memorandum of Association or
comparable instruments (certified by the company secretary thereof).


(b)           The minute books of Amazonia accurately reflect all actions taken
at all meetings and consents in lieu of meetings of its respective shareholders,
and all actions taken at all meetings and consents in lieu of meetings of its
board of directors and all committees from the date of incorporation to the date
hereof.


Section 5.12.                      Compliance with Laws.  To the best of RH’s
knowledge, neither RH nor Amazonia is in violation of any applicable order,
judgment, injunction, award or decree nor are they in violation of any federal,
state, local or foreign law, ordinance or regulation or any other requirement of
any governmental or regulatory body, court or arbitrator, other than those
violations which, in the aggregate, would not have a material adverse effect on
RH or Amazonia and have not received written notice that any violation is being
alleged.


Section 5.13.                      Material Information.  This Agreement, the
Schedules attached hereto and all other information provided in writing by RH to
BRZG, taken as a whole, do not contain any untrue statement of a material fact
or omit to state a material fact necessary to make any statement contained
herein or therein not misleading.  There are no facts or conditions which have
not been disclosed to BRZG in writing which, individually or in the aggregate,
could have a material adverse effect on Amazonia or a material adverse effect on
the ability of RH to perform any of its obligations pursuant to this Agreement.


Section 5.14.                                Actions, Proceedings and
Taxation.  There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, governmental or regulatory body or arbitration tribunal
against or involving RH or Amazonia.  There are no taxes outstanding on the
Current Claims.  There are no actions, suits or claims or legal, regulatory,
administrative or arbitration proceedings pending or, to the knowledge of RH,
threatened against or involving RH or Amazonia.


Section 5.15.                                Contracts.


           (a)           There have been delivered or made available to BRZG
true, correct and complete copies of each of the contracts set forth in Schedule
5.16.  Each such contract is valid, subsisting, in full force and effect and
binding upon the parties thereto in accordance with its terms, and Amazonia is
not in default in any respect under any of them; and


 
 
[Missing Graphic Reference]
 
(b)           Amazonia is not a party to any:


                      (i)           contracts with any current or former
officer, director, manager, employee, consultant, agent or other representative
and no monies are due to such person;


                      (ii)           contracts for the purchase or sale of
equipment or;


                      (iii)           contracts for the sale of any of its
assets or properties or for the grant to any person of any preferential rights
to purchase any of its assets or properties;


                      (iv)           contracts (including with limitation,
leases of real property) regarding real property);


                      (v)           contracts relating to the acquisition of any
operating business of, or the disposition of any operating business by, any
other person;


                      (vi)           executory contracts relating to the
disposition or acquisition of any investment or of any interest in any person;


                      (vii)           joint venture contracts or agreements;


                      (viii)           contracts to indemnify any party, or to
share tax liability of any party;


                      (ix)           contracts containing covenants not to
compete in any line of business or with any person in any geographical area or
covenants of any other person not to compete in any line of business or in any
geographical area;


                      (x)           contracts relating to the making of any
loan;


                      (xi)           contracts relating to the borrowing of
money or the direct or indirect guarantee of any obligation for the repayment of
borrowed money, or any other contingent obligations in respect of indebtedness
of any other Person, including, without limitation:


                                (A)           any contract with respect to lines
of credit;


                                (B)           any contract to advance or supply
funds to any other person other than in the ordinary course of business;


                                (C)           any contract to pay for property,
products or services of any other person even if such property, products or
services are not conveyed, delivered or rendered;


                                (D)           any keep-well, make-whole or
maintenance of working capital or earnings or similar contract; or


                                (E)           any guarantee with respect to any
lease or other similar periodic payments to be made by any other person; and


                      (xii)           contracts for or relating to computers,
computer equipment, computer software or computer services; or


 
[Missing Graphic Reference]
 
(xiii)           any other material contract whether or not made in the ordinary
course of business.


Section 5.16.                                Operations of Amazonia.  Except as
contemplated by this Agreement, since the date of organization of Amazonia,
Amazonia has not:


(a)           amended its Certificate or Articles of Organization or Memorandum
of Association or similar incorporation document or charter, or merged with or
into or consolidated with any other person or entity, or changed or agreed to
change in any manner the rights of its capitalization or the character of its
business;


(b)           made any loan or advance to any of its directors, officers or
employees, consultants, agents or other representatives, or made any other loan
or advance, otherwise than in the ordinary course of business;


(c)           granted or suffered any lien on any of its assets or properties;


(d)           entered into or amended any contracts to which it is a party, or
by or to which it or its assets or properties are bound or subject which if
existing on the date hereof would be required to be disclosed in Schedule 5.16;
or


(e)           entered into any other contract or other transaction that
materially increases its liabilities.


Section 5.17.                      Absence of Certain Changes.  Since its date
of organization, there has been no event, change or development which could have
a material adverse effect on Amazonia individually or collectively.


Section 5.16.                      Brokerage.  No broker or finder has acted,
directly or indirectly, for RH nor has RH incurred any obligation to pay any
brokerage, finder’s fee or other commission in connection with the transactions
contemplated by this Agreement.




ARTICLE VI
COVENANTS AND AGREEMENTS of RH


Section 6.01.                      Conduct of Businesses in the Ordinary
Course.  From the date of this Agreement to the Closing Date, RH shall cause
Amazonia to conduct its businesses substantially in the manner in which it is
currently conducted and to not undertake any of the actions specified in
Sections 5.17, nor enter into any contract described in Section 5.16, without
the prior written consent of BRZG.


Section 6.02.                      Preservation of Permits and Services.  From
the date of this Agreement to the Closing Date, RH shall use its best efforts to
preserve any and all of Amazonia’s permits and licenses in full force and effect
and to keep available the services, and preserve the goodwill, of its present
officers, employees, agents, and consultants.


Section 6.03.                                Litigation.   From the date of this
Agreement to the Closing Date, RH shall notify BRZG promptly of any actions or
proceedings of the type described in Section 5.15 that from the date hereof are
threatened or commenced against RH or Amazonia or against any portion of
Amazonia Units and of any requests for information or documentary materials by
any governmental or regulatory body in connection with the transactions
contemplated hereby.


Section 6.04.                      Conduct Pending the Closing Date.  From the
date of this Agreement to the Closing Date: (a) RH shall use its best efforts to
cause Amazonia to conduct its affairs in such a manner so that, except as
otherwise contemplated or permitted by this Agreement, the representations and
warranties contained in Article V shall continue to be true and correct on and
as of the Closing Date as if made on and as of the Closing Date; and (b) RH
shall promptly notify BRZG of any event, condition or circumstance occurring
from the date of this Agreement to the Closing Date that would constitute a
violation or breach of this Agreement by RH.


 
 
[Missing Graphic Reference]
 
Section 6.05.                                Corporate Examinations and
Investigations.  Prior to the Closing Date, BRZG shall be entitled, through its
employees and representatives, to make such reasonable investigation of the
assets, liabilities, properties, business and operations of Amazonia, and such
examination of the books, records, tax returns, results of operations and
financial condition of Amazonia. Any such investigation and examination shall be
conducted at reasonable times and under reasonable circumstances and its
employees and representatives, including without limitation, their counsel and
independent public accountants, shall cooperate fully with such representatives
in connection with such reasonable review and examination.


Section 6.06.                      Acquisition Proposals.  From the date of this
Agreement to the Closing Date, RH shall not and none of its affiliates,
employees, representatives or agents, shall, directly or indirectly, solicit,
initiate or participate in any way in discussions or negotiations with, or
provide any information or assistance to, or enter into any contract with any
person, entity or group (other than BRZG) concerning any acquisition of a
substantial equity interest in, or in a merger, consolidation, liquidation,
dissolution, disposition of assets of Amazonia or any disposition of any of the
Amazonia Units (an “Acquisition Proposal”) (other than pursuant to the
transactions contemplated by this Agreement), or assist or participate in,
facilitate or encourage any effort or attempt by any other person or entity to
do or seek to do any of the foregoing. RH shall promptly communicate to BRZG the
terms of any Acquisition Proposal, which it may receive.




ARTICLE VII
COVENANTS AND AGREEMENTS OF BRZG


Section 7.01.                      Conduct of Businesses in the Ordinary
Course.  From the date of this Agreement to the Closing Date, BRZG shall conduct
its businesses substantially in the manner in which it is currently conducted
and shall not enter into any contract described in Sections 4.13, or undertake
any of the actions specified in Sections 4.14, without the prior written consent
of RH.


Section 7.02.                                Litigation.  BRZG is not involved
in any action, proceedings or litigation and from the date of this Agreement to
the Closing Date, BRZG shall notify RH of any actions or proceedings of the type
described in Sections 5.14 that are threatened or commenced against BRZG or
against any officer, director, employee, properties or assets of BRZG with
respect to its affairs and of any requests for information or documentary
materials by any governmental or regulatory body in connection with the
transactions contemplated hereby.


Section 7.03.                      Conduct of BRZG Pending the Closing.  From
the date hereof through the Closing Date:


(a)           BRZG shall use its best efforts to conduct its affairs in such a
manner so that, except as otherwise contemplated or permitted by this Agreement,
the representations and warranties contained in Article IV shall continue to be
true and correct on and as of the Closing Date as if made on and as of the
Closing Date; and


(b)           BRZG shall promptly notify RH of any event, condition or
circumstance occurring from the date hereof through the Closing Date that would
constitute a violation or breach of this Agreement by BRZG.


 
 
[Missing Graphic Reference]
 
Section 7.04.                                Corporate Examinations and
Investigations.  Prior to the Closing Date, RH shall be entitled, through this
employees and representatives, to make any investigation of the assets,
liabilities, properties, business and operations of BRZG; and such examination
of the books, records, tax returns, results of operations and financial
condition of BRZG.  Any such investigation and examination shall be conducted at
reasonable times and under reasonable circumstances and BRZG and the employees
and representatives of BRZG, including without limitation, its counsel and
independent public accountants, shall cooperate fully with such representatives
in connection with such reasonable review and examination.




ARTICLE VIII
CONDITIONS PRECEDENT TO THE OBLIGATION OF BRZG TO CLOSE


The obligations of BRZG to be performed by it at the Closing pursuant to this
Agreement are subject to the fulfillment on or before the Closing Date, of each
of the following conditions, any one or more of which may be waived by it, to
the extent permitted by law:


Section 8.01.                      Representations and Covenants.


           (a)           The representations and warranties of RH contained in
this Agreement shall be true and correct on and as of the Closing Date with the
same force and effect as though made on and as of the Closing Date, except that
any of such representations and warranties that are given as of a particular
date and relate solely to a particular date or period shall be true as of such
date or period; and


(b) RH shall have performed and complied with all covenants and agreements
required by this Agreement to be performed or complied with by them on or before
the Closing Date.  RH shall have delivered to BRZG a certificate, dated the
Closing Date, and signed by RH to the foregoing effect.


Section 8.02.                      Governmental Permits and Approvals.


           (a)           All approvals, authorizations, consents, permits and
licenses from governmental and regulatory bodies required for the transactions
contemplated by this Agreement and to permit the business currently carried on
by Amazonia to continue to be carried on by Amazonia substantially in the same
manner immediately following the Closing Date shall have been obtained and shall
be in full force and effect, and BRZG shall have been furnished with appropriate
evidence, reasonably satisfactory to them, of the granting of such approvals,
authorizations, consents, permits and licenses; and


(b)           There shall not have been any action taken by any court,
governmental or regulatory body then prohibiting or making illegal on the
Closing Date the transactions contemplated by this Agreement.


Section 8.03.                      Third Party Consents.   All consents, permits
and approvals from parties to contracts with either Amazonia or RH that may be
required in connection with the performance by either Amazonia or RH of their
obligations under this Agreement or the continuance of such contracts with
either Amazonia or RH in full force and effect after the Closing Date, shall
have been obtained.


Section 8.04.                      Litigation.  No action, suit or proceeding
shall have been instituted and be continuing or be threatened by any person to
restrain, modify or prevent the carrying out of the transactions contemplated
hereby, or to seek damages in connection with such transactions, or that has or
could have a material adverse effect on RH, Amazonia or the Amazonia Units.


 
 
[Missing Graphic Reference]
 
Section 8.05                      Closing Documents.  RH shall have executed and
delivered the documents described in Section 2.03 above.




ARTICLE IX
CONDITIONS PRECEDENT TO THE OBLIGATION OF RH TO CLOSE


The obligations of RH to be performed by it at the Closing pursuant to this
Agreement are subject to the fulfillment, on or before the Closing Date, of each
the following conditions, any one or more of which may be waived by it, to the
extent permitted by law:


Section 9.01.                      Representations and Covenants.


           (a)           The representations and warranties of BRZG contained in
this Agreement shall be true and correct on and as of the Closing Date with the
same force and effect as though made on and as of the Closing Date, except that
any of such representations and warranties that are given as of a particular
date and relate solely to a particular date or period shall be true as of such
date or period; and


           (b)           BRZG shall have performed and complied with all
covenants and agreements required by this Agreement to be performed or complied
with by it on or before the Closing Date. BRZG shall have delivered to RH a
certificate dated the Closing Date, and signed by an authorized signatory of
BRZG to the foregoing effect.


(c) BRZG shall have caused the cancellation of the 44,000,000 Restricted BRZG
shares.


Section 9.02.                      Governmental Permits and Approvals.


           (a)           All approvals, authorizations, consents, permits and
licenses from governmental and regulatory bodies required for the transactions
contemplated by this Agreement and to permit the business currently carried on
by BRZG to continue to be carried on by BRZG substantially in the same manner
immediately following the Closing Date shall have been obtained and shall be in
full force and effect, and RH shall have been furnished with appropriate
evidence, reasonably satisfactory to them, of the granting of such approvals,
authorizations, consents, permits and licenses; and


           (b)           There shall not have been any action taken by any
court, governmental or regulatory body then prohibiting or making illegal on the
Closing Date the transactions contemplated by this Agreement.


Section 9.03.                      Third Party Consents.  All consents, permits
and approvals from parties to contracts with BRZG that may be required in
connection with the performance by BRZG of its obligations under this Agreement
or the continuance of such contracts with BRZG in full force and effect after
the Closing Date, shall have been obtained.


Section 9.04.                      Litigation.  No action, suit or proceeding
shall have been instituted and be continuing or be threatened by any person to
restrain, modify or prevent the carrying out of the transactions contemplated
hereby, or to seek damages in connection with such transactions, or that has or
could have a material adverse effect on BRZG.


Section 9.05.                      Closing Documents.  BRZG shall have executed
and delivered the documents described in Section 2.04 and 2.05 above.




 
 
[Missing Graphic Reference]
 
ARTICLE X
TERMINATION


Section 10.01.                                Termination.


(a)           Notwithstanding anything to the contrary in this Agreement, this
Agreement may be terminated and the Exchange and the other transactions
contemplated by this Agreement shall be abandoned at any time prior to the
Closing:
 
                      (i)           by mutual written consent of RH and BRZG;
 
 
                      (ii)           by either RH or BRZG in the event that a
temporary restraining order, preliminary or permanent injunction or other
judicial order preventing the consummation of the Exchange or any of the other
transactions contemplated hereby shall have become final and non-appealable;
provided, that, the party seeking to terminate this Agreement pursuant to this
clause (ii) shall have used all commercially reasonable efforts to have such
order, injunction or other order vacated;
 
 
                      (iii)           by either RH or BRZG, if the Closing does
not occur on or prior to September 15th , 2010 (the “Termination Date”);
provided, however, that the right to terminate this Agreement under this clause
(iii) shall not be available to any Party whose material breach of this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before the Termination Date;
 
 
                      (iv)           by BRZG if BRZG is not then in material
breach of this Agreement and if there shall have been any breach by RH (which
has not been waived) of one or more of its representations or warranties,
covenants or agreements set forth in this Agreement, which breach or breaches
(A) would give rise to the failure of a condition set forth in Section 8.01, and
(B) shall not have been cured within thirty (30) days following receipt by RH of
written notice of such breach, or such longer period in the event that such
breach cannot reasonably be expected to be cured within such 30-day period and
RH is diligently pursuing such cure, but in no event later than the Termination
Date;
 
 
                      (v)           by RH if RH is not then in material breach
of this Agreement and if there shall have been any breach by BRZG (which has not
been waived) of one or more of its representations or warranties, covenants or
agreements set forth in this Agreement, which breach or breaches (A) would give
rise to the failure of a condition set forth in Section 9.01, and (B) shall not
have been cured within thirty (30) days following receipt by BRZG of written
notice of such breach; or
 
 
                      (vi)           by either RH or BRZG if the Closing shall
not have occurred on or before the Termination Date and both RH and BRZG are in
material breach of this Agreement.
 
 
(b)           In the event of termination by RH or BRZG pursuant to this Section
10.01, written notice thereof shall forthwith be given to the other Party and
the transactions contemplated by this Agreement shall be terminated, without
further action by any Party. If the transactions contemplated by this Agreement
are terminated as provided herein, RH shall immediately cause each of nominees
appointed to the Board of Directors of BRZG and/or appointed as officers of BRZG
to resign from all such positions.


Section 10.02.                                Effect of Termination.  If this
Agreement is terminated and the transactions contemplated hereby are abandoned
as described in Section10.01, this Agreement shall become null and void and of
no further force and effect, except for the provisions of (i) Section 10.01 and
this Section 10.02; (ii) Section 11.15 relating to certain expenses; and (iii)
Section 11.01 relating to publicity. Nothing in this Section 10.02 shall be
deemed to release any Party from any liability for any breach by such Party of
the terms, conditions, covenants and other provisions of this Agreement or to
impair the right of any Party to compel specific performance by any other Party
of its obligations under this Agreement.




 
 
[Missing Graphic Reference]
 
ARTICLE XI
MISCELLANEOUS


Section 11.01.                                Public Notices.  The Parties agree
that all notices to third parties and all other publicity concerning the
transactions contemplated by this Agreement shall be jointly planned and
coordinated and no Party shall act unilaterally in this regard without the prior
approval of the others, such approval not to be unreasonably withheld.


Section 11.02.                                Time.  Time shall be of the
essence hereof.


Section 11.03.                                Notices.  Any notice or other
writing required or permitted to be given hereunder or for the purposes hereof
shall be sufficiently given if delivered or faxed to the Party to whom it is
given or, if mailed, by prepaid registered mail addressed to such Party at:


If to RH, at:


Rusheen Handels AG
Churerstrasse 106
CH-8808 Pfaeffikon
Switzerland


With a copy to:


Joanne McClusky
Barrister and Solicitor
810-675 W. Hastings Street
Vancouver, BC V6B 1N2
Canada
Facsimile: (604) 684-2349


If to BRZG, at:


Brazil Gold Corp.
800 Bellevue Way NE, Suite 400
Bellevue, WA 98004
USA
           
With a copy to:


           W. Scott Lawler, Esq.
           Lawler & Associates, PLC
           29377 Rancho California Rd. Ste 204
Temecula, CA 92591
USA
           Facsimile: 951-676-4988


Or at such other address as the Party to whom such writing is to be given shall
have last notified to the Party giving the same in the manner provided in this
article. Any notice mailed shall be deemed to have been given and received on
the fifth Business Day next following the date of its mailing unless at the time
of mailing or within five (5) Business Days thereafter there occurs a postal
interruption which could have the effect of delaying the mail in the ordinary
and usual course, in which case any notice shall only be effectively given if
actually delivered or sent by telecopy. Any notice delivered or faxed to the
Party to whom it is addressed shall be deemed to have been given and received on
the Business Day next following the day it was delivered or faxed.


 
 
[Missing Graphic Reference]
 
Section 11.04.                                Governing Law; Venue; Submission
to Jurisdiction.  This Agreement shall be governed by and construed and enforced
in accordance with, the internal laws of the State of Nevada without regard to
the conflict of laws principles thereof as the same apply to agreements executed
solely by residents of the State of Nevada and wholly to be performed within the
State of Nevada. Each of the Parties submits to the jurisdiction of any state or
federal court sitting in the State of Nevada in any action or proceeding arising
out of or relating to this Agreement, agrees that all claims in respect of the
action or proceeding may be heard and determined in any such court, and agrees
not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Each of the Parties waives any defense or
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto.


Section 11.05.                                Settlement of Disputes.  Any
dispute arising out of or in connection with this Agreement, including, without
limitation, any question regarding its existence, validity, interpretation,
breach, or termination (a "Dispute"), which cannot be amicably settled between
the Parties, shall be finally and exclusively resolved by arbitration in the
State of Delaware.


Section 11.06.   Severability.  If a court of competent jurisdiction determines
that any one or more of the provisions contained in this Agreement is invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality and enforceability of such provision or provisions shall not in any way
be affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby, unless in either case as a
result of such determination this Agreement would fail in its essential purpose.


Section 11.07.                                Entire Agreement.  This Agreement
constitutes the entire agreement between the Parties and supersedes all prior
agreements and understandings, oral or written, by and between any of the
Parties with respect to the subject matter hereof.


Section 11.08.                                Further Assurances.  The Parties
shall with reasonable diligence, do all such things and provide all such
reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each Party shall provide such further
documents or instruments required by the other Party as may be reasonably
necessary or desirable to give effect to the purpose of this Agreement and carry
out its provisions whether before or after the Closing Date.


Section 11.09.                                Inurement.  This Agreement and
each of the terms and provisions hereof shall inure to the benefit of and be
binding upon the Parties and their respective heirs, executors, administrators,
personal representatives, successors and assigns.


Section 11.10.                                Confidentiality.


           (a)           All aspects and terms of the transaction contemplated
by this Agreement and all information and data in whatever form (including
written, oral or electronic) related thereto received by a Party from the other
Party (collectively, “Confidential Information”) shall be held in strict
confidence by the Parties, and not disclosed to any third parties except as
otherwise set forth in this Section 12.10.  The Parties agree to treat all
information furnished by or on behalf of any Party hereto in accordance with the
provisions of this Section 12.10 and to take, or abstain from taking, the other
actions set forth herein.  The Parties agree that the Confidential Information
shall be used solely for the purpose of evaluating the transactions contemplated
hereby and will be kept confidential by such Party, its officers, directors,
employees, representatives, agents and advisors, provided that either Party may,
without such approval, disclose Confidential Information: (i) to the receiving
Party’s officers, directors, employees, representatives, agents and advisors,
including outside professional advisors, who need to know the Confidential
Information for the purpose of evaluating the Acquisition and agree in writing
to be bound by the terms of confidentiality set forth in this Section 12.10,
(ii) to any bank or financial institution from whom such Party is seeking or
obtaining finance, upon obtaining a similar undertaking of confidentiality (but
excluding this proviso) from such bank or institution, (iii) to which the
disclosing Party has consented to in writing, (iv) as required by applicable law
or the requirements of any recognized stock exchange in compliance with its
rules and regulations, (v) to any government agency or tax authority lawfully
requiring such information, or (vi) to any court of competent jurisdiction
acting in pursuance of its powers.


 
 
[Missing Graphic Reference]
 
           (b)           If this Agreement is terminated in accordance with
Article XI hereof, a Party that has received Confidential Information from the
other Party shall return such Confidential Information to the other Party upon
its written request and will not retain any copies, extracts or other
reproductions thereof.  If any Party or any of its representatives are requested
in any proceeding to disclose any of the Information, such Party will provide
the disclosing Party with prompt prior written notice of such request so that
the disclosing Party may seek a protective order or other appropriate remedy or
waive compliance with the terms of this Agreement.


           (c)           The Parties agree that, without the prior written
consent of the other Party, which may be withheld in such Party’s sole
discretion, none of the Parties shall disclose any provision of this Agreement,
or its existence, to any third party except as otherwise set forth in this
Section 12.10.


Section 11.11.                                Public Disclosure.  Before the
Closing and except as otherwise agreed by the Parties, no Party will make any
public release of information regarding the transactions contemplated hereby,
except as may be required by such Party pursuant to any applicable law, rules,
regulations or statutes.


Section 11.12.                                Assignment, Successors and
Assigns.  Neither Party may assign (directly, or indirectly by way of merger,
amalgamation, stock sale or any similar procedure) any of its rights or
obligations hereunder.


Section 11.13.                                Waiver.  Except as provided in
this Article, no action taken or inaction pursuant to this Agreement will be
deemed to constitute a waiver of compliance with any warranties, conditions or
covenants contained in this Agreement and will not operate or be construed as a
waiver of any subsequent breach, whether of a similar or dissimilar nature.  No
waiver of any right under this Agreement shall be binding unless executed in
writing by the Party to be bound thereby.


Section 11.14.  Counterparts.  This Agreement may be executed in as many
counterparts as may be necessary or by facsimile and each such counterpart
agreement or facsimile so executed shall be deemed to be an original and such
counterparts and facsimile copies together shall constitute one and the same
instrument and shall be valid and enforceable.


Section 11.15.  Fees and Costs.  Each Party shall pay their own costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby.




 
 
[Missing Graphic Reference]
 


IN WITNESS WHEREOF the Parties hereto have set their hand and seal as of the day
and year first above written.


BRAZIL GOLD
CORP.                                                                           RUSHEEN
HANDELS AG
a Nevada
corporation                                                                                     a
Swiss Corporation






By: “Phillip
Jennings”                                                                By: “John
Young”
Name:                      Phillip
Jennings                                                                           Name:
John Young
Title:           Vice President &
Director                                                                 Title:  Authorized
Signatory




 
 
[Missing Graphic Reference]
 
EXHIBIT A




CERTIFICATION FOR U.S. SECURITIES LAW COMPLIANCE – REGULATION S
 
1.           In connection with the execution of this Acquisition Agreement to
which this Certificate is attached, RUSHEEN HANDELS AG, a Swiss corporation (the
“Purchaser”), for itself and any of its assigns, hereby represents and warrants
to BRAZIL GOLD CORP., a Nevada corporation (the “Corporation”) that:
 
 
(a)  
it is not a "U.S. person" (as such term is defined by Rule 902 of Regulation S
under the U.S. Securities Act) and is not acquiring the Shares, directly or
indirectly, for the account or benefit of any U.S. person.

 
Rule 902 under the U.S. Securities Act, defines a "U.S. person" as:
 

 
(A)
any natural person resident in the United States;

 

 
(B)
any partnership or corporation organized or incorporated under the laws of the
United States;

 

 
(C)
any estate of which any executor or administrator is a U.S. person;

 

 
(D)
any trust of which any trustee is a U.S. person;

 

 
(E)
any agency or branch of a foreign entity located in the United States;

 

 
(F)
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 

 
(G)
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

 

 
(H)
any partnership or corporation if:

 

 
(1)
organized or incorporated under the laws of any foreign jurisdiction; and

 

 
(2)
formed by a U.S. person principally for the purpose of investing in securities
not registered under the Securities Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in Rule 501(a) under the
Securities Act) who are not natural persons, estates or trusts.

 
The following are not "U.S. persons":
 

 
(A)
Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;

 

 
(B)
Any estate of which any professional fiduciary acting as executor or
administrator is a U.S. person if:

 

 
(1)
An executor or administrator of the estate who is not a U.S. person has sole or
shared investment discretion with respect to the assets of the estate; and

 

 
(2)
The estate is governed by foreign law;

 
 
 
[Missing Graphic Reference]
 

 
(C)
Any trust of which any professional fiduciary acting as trustee is a U.S.
person, if a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. person;

 

 
(D)
An employee benefit plan established and administered in accordance with the law
of a country other than the United States and customary practices and
documentation of such country;

 

 
(E)
Any agency or branch of a U.S. person located outside the United States if:

 

 
(1)
The agency or branch operates for valid business reasons; and

 

 
(2)
The agency or branch is engaged in the business of insurance or banking and is
subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and

 

 
(F)
The International Monetary Fund, the International Bank for Reconstruction and
Development, the Inter-American Development Bank, the Asian Development Bank,
the African Development Bank, the United Nations, and their agencies, affiliates
and pension plans, and any other similar international organizations, their
agencies, affiliates and pension plans.

 
 
(b)
the offer and sale of the Shares was made in an "offshore transaction" (as
defined under Regulation S under the U.S. Securities Act), in that:

 
 

 
(i)
the Purchaser was outside the United States at the time of the execution and
delivery of this Subscription Agreement; and

 
 

 
(ii)
the offer to sell the Shares was not made to the Purchaser in the United States.

 
 
(c)
the transaction contemplated by this Subscription Agreement (i) has not been
pre-arranged with a purchaser located inside of the United States or who is a
U.S. person, and (ii) is not part of a plan or scheme to evade the registration
requirements of the U.S. Securities Act.

 
2.
The Purchaser hereby covenants that:

 
 
(a)
during the period prior to one year after the Closing (the " Restricted Period")
it will not engage in hedging transactions with regard to the Shares unless such
transactions are made in compliance with the U.S. Securities Act;

 
 
(b)
if it decides to offer, sell or otherwise transfer any of the Shares, it will
not offer, sell or otherwise transfer any of such Shares directly or indirectly,
unless:

 
 

 
(i)
the sale is to the Corporation;

 
 

 
(ii)
the sale is made outside the United States in a transaction meeting the
requirements of Regulation S under the U.S. Securities Act and in compliance
with applicable local laws and regulations; provided, however, that during the
Restrictive Period no sale may be made in reliance on Regulation S to any U.S.
person or for the account or benefit of a U.S. person (other than a distributor)
and all purchasers of such Shares will be required to execute and deliver to the
Corporation a certificate substantially in the form attached to this
Subscription Agreement as Schedule "D" (Non-U.S. Person Certificate (for
subsequent non-U.S. purchasers));

 
 

 
(iii)
the sale is made in the United States pursuant to the exemption from the
registration requirements under the U.S. Securities Act provided by Rule 144
thereunder and in accordance with any applicable state securities or "blue sky"
laws, and the Purchaser has prior to such sale furnished to the Corporation an
opinion of counsel reasonably satisfactory to the Corporation to the effect that
such transaction does not require registration pursuant to Rule 144 under the
U.S. Securities Act;

 
 
 
[Missing Graphic Reference]
 
 

 
(iv)
the Shares are sold in the United States in a transaction that does not require
registration under the U.S. Securities Act or any applicable state laws and
regulations governing the offer and sale of securities, and the Purchaser has
prior to such sale furnished to the Corporation an opinion of counsel reasonably
satisfactory to the Corporation to the effect that such transaction does not
require registration; or

 
 

 
(v)
the sale is made in the United States pursuant to an effective registration
statement filed under the U.S. Securities Act.

 
 
3.
The Purchaser hereby acknowledges and agrees that:

 
 
(a)
the Shares are and will be "restricted securities" as that term is defined in
Rule 144 under the U.S. Securities Act, and the certificates representing the
Shares, as well as all certificates issued in exchange for or in substitution of
the foregoing, until such time as is no longer required under the applicable
requirements of the U.S. Securities Act or applicable state securities laws,
will be subject to the terms of and bear, on the face of such certificate, a
legend in substantially the following form:

 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES ACT") OR
ANY STATE SECURITIES LAWS, AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE U.S. SECURITIES ACT. THESE
SECURITIES ARE RESTRICTED SECURITIES (AS DEFINED UNDER RULE 144 UNDER THE U.S.
SECURITIES ACT) AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF FOR VALUE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE U.S. SECURITIES ACT, PURSUANT TO REGISTRATION
UNDER THE U.S. SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION THEREUNDER.
 
DURING THE PERIOD PRIOR TO NOVEMBER ___, 2010 [SIX MONTHS AFTER THE CLOSING]
(THE "RESTRICTED PERIOD"), THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY
NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY WITHIN THE UNITED STATES, TO A
U.S. PERSON (AS DEFINED IN REGULATION S UNDER THE U.S. SECURITIES ACT), OR FOR
THE ACCOUNT OR BENEFIT OF A U.S. PERSON, EXCEPT PURSUANT TO REGISTRATION UNDER
THE U.S. SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
THEREUNDER. DURING THE RESTRICTED PERIOD HEDGING TRANSACTIONS INVOLVING THESE
AND ANY UNDERLYING SECURITIES MAY NOT BE CONDUCTED UNLESS SUCH TRANSACTIONS ARE
MADE IN COMPLIANCE WITH THE U.S. SECURITIES ACT.  THIS PARAGRAPH SHALL HAVE NO
FURTHER EFFECT SUBSEQUENT TO THE EXPIRATION OF THE RESTRICTED PERIOD AND
THEREAFTER MAY BE REMOVED.
 
 
 
 
[Missing Graphic Reference]
 
(b)
the Corporation will refuse to register any sale of Shares made in breach of the
provisions hereof.

 
(c)
there may be material tax consequences to the Purchaser of an acquisition or
disposition of the Shares. The Corporation gives no opinion and makes no
representation with respect to the tax consequences to the Purchaser under
United States, state, local or foreign tax law of the undersigned's acquisition
or disposition of such Shares.

 
(d)
the financial statements of the Corporation have been prepared in accordance
with United States generally accepted accounting principles.

 
(e)
the Corporation may make a notation on its records or give instructions to its
registrar(s) and transfer agent(s) in order to implement the restrictions on
transfer set forth and described in this Certificate and the Subscription
Agreement of which this Certificate is a part.

 
(f)
the enforcement of civil liabilities under the United States federal securities
laws may be affected adversely by the fact that many of the Corporation's
directors and officers are not residents of the United States and that most of
or all of the assets of the Corporation are located outside of the United
States;

 
(g)
it has had an opportunity to review all the pertinent facts concerning the
Corporation and has had access to such financial and other information
concerning the Corporation as the Purchaser has considered necessary to make a
decision to invest in the Shares and has availed itself of such opportunity to
the full extent desired;

 
(h)
it has personally communicated or been given the opportunity to ask questions of
and receive answers from an executive officer of the Corporation regarding the
business and financial affairs of the Corporation, its products and activities,
and its plans for the future. The Purchaser acknowledges that if the Purchaser
would like to further avail itself of the opportunity to ask additional
questions of the Corporation, the Corporation has informed the Purchaser that it
will make arrangements for such an opportunity on request.

 
(i)
it has been advised that no accountant or attorney engaged by the Corporation is
acting as its representative, accountant, or attorney.

 
(j)
the Corporation will rely upon the truth and accuracy of the foregoing
acknowledgements, representations, warranties and agreements, and the Purchaser
irrevocably authorizes the Corporation to produce the same or a copy thereof to
any interested party in any administrative or legal proceeding or official
enquiry with respect to the matters set forth herein.  The Purchaser further
agrees that if any of the acknowledgements, representations, warranties or
agreements made herein is no longer accurate, it shall promptly notify the
Corporation.





Print name of Purchaser


By:                                                                
Signature




Title


 
 
[Missing Graphic Reference]
 
EXHIBIT B




AMAZONIA CAPITAL E PARTICIPACOES LTDA


MINING CLAIMS
 
 
 
 
 
 
 
 
Processo
CPF/CNPJ - titular
Nome do titular
Municipio / Estado
866.284/2007
09.167.543/0001-72
Amazônia Capital e Participações Ltda
GAÚCHA DO NORTE/MT-PARANATINGA/MT
866.400/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
NOVO MUNDO/MT
866.401/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
GUARANTÃ DO NORTE/MT-MATUPÁ/MT
866.402/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
GUARANTÃ DO NORTE/MT-MATUPÁ/MT
866.403/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MATUPÁ/MT
866.404/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MATUPÁ/MT
866.405/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MATUPÁ/MT-PEIXOTO DE AZEVEDO/MT
866.406/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MATUPÁ/MT-PEIXOTO DE AZEVEDO/MT
866.407/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MARCELÂNDIA/MT
866.408/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
PEIXOTO DE AZEVEDO/MT
866.409/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
PEIXOTO DE AZEVEDO/MT
866.410/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
ITAÚBA/MT-NOVA SANTA HELENA/MT
866.411/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MARCELÂNDIA/MT-NOVA SANTA HELENA/MT
866.412/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
GUARANTÃ DO NORTE/MT
866.413/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
NOVO MUNDO/MT
866.414/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MATUPÁ/MT-PEIXOTO DE AZEVEDO/MT
866.415/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
GUARANTÃ DO NORTE/MT-NOVO MUNDO/MT
866.416/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
PARANAÍTA/MT
866.417/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
APIACÁS/MT-NOVA BANDEIRANTES/MT
866.418/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
COLNIZA/MT
866.419/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
COLNIZA/MT-COTRIGUAÇU/MT
866.420/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
GUARANTÃ DO NORTE/MT
866.421/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
COLNIZA/MT-COTRIGUAÇU/MT
866.422/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
COTRIGUAÇU/MT
866.423/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
COTRIGUAÇU/MT
866.424/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
GUARANTÃ DO NORTE/MT
866.425/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MARCELÂNDIA/MT-NOVA SANTA HELENA/MT
866.426/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
NOVA SANTA HELENA/MT
866.427/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
NOVA SANTA HELENA/MT
866.428/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
COLÍDER/MT-NOVA SANTA HELENA/MT -ITAÚBA/MT
866.429/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
NOVA SANTA HELENA/MT
866.430/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
GUARANTÃ DO NORTE/MT
866.431/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
ITAÚBA/MT-NOVA SANTA HELENA/MT
866.432/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MARCELÂNDIA/MT
866.433/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
GUARANTÃ DO NORTE/MT
866.434/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
NOVA SANTA HELENA/MT
866.435/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
COLÍDER/MT
866.436/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
NOVA SANTA HELENA/MT
866.437/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
GUARANTÃ DO NORTE/MT
866.438/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
GUARANTÃ DO NORTE/MT
866.444/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MARCELÂNDIA/MT
866.445/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MARCELÂNDIA/MT - NOVA SANTA HELENA/MT
866.446/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
COTRIGUAÇU/MT
866.447/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
NOVO MUNDO/MT
866.448/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
CARLINDA/MT - NOVO MUNDO/MT
866.500/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
GUARANTÃ DO NORTE/MT
866.501/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
GUARANTÃ DO NORTE/MT
866.502/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
GUARANTÃ DO NORTE/MT
866.503/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
NOVO MUNDO/MT - GUARANTÃ DO NORTE/MT
866.504/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
GUARANTÃ DO NORTE/MT - NOVO MUNDO/MT
866.505/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MATUPÁ/MT-PEIXOTO DE AZEVEDO/MT
866.507/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
APIACÁS/MT
866.508/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
COTRIGUAÇU/MT
866.509/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
NOVO MUNDO/MT
880.067/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MANICORÉ/AM
880.068/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MANICORÉ/AM
880.070/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.071/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.072/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.073/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.074/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.075/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.076/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.078/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.079/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.080/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.081/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.082/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.083/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MANICORÉ/AM
880.084/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MANICORÉ/AM
880.086/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MANICORÉ/AM
880.102/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MANICORÉ/AM
880.103/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MANICORÉ/AM
880.121/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MANICORÉ/AM
880.122/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MANICORÉ/AM
880.127/2007
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.166/2007
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.203/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
BORBA/AM
880.204/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
BORBA/AM - MAUÉS/AM
880.205/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.206/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.207/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.265/2007
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.266/2007
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.267/2007
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
880.268/2007
09.167.543/0001-72
Amazônia Capital e Participações Ltda
MAUÉS/AM
886.101/2007
09.167.543/0001-72
Amazônia Capital e Participações Ltda
ESPIGÃO D'OESTE/RO
886.108/2009
09.167.543/0001-72
Amazônia Capital e Participações Ltda
THEOBROMA/RO
886.109/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
THEOBROMA/RO
886.133/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
JI-PARANÁ/RO
886.142/2007
09.167.543/0001-72
Amazônia Capital e Participações Ltda
ESPIGÃO D'OESTE/RO
886.143/2007
09.167.543/0001-72
Amazônia Capital e Participações Ltda
CACOAL/RO-ESPIGÃO D'OESTE/RO
886.185/2008
09.167.543/0001-72
Amazônia Capital e Participações Ltda
THEOBROMA/RO
886.297/2006
09.167.543/0001-72
Amazônia Capital e Participações Ltda
ESPIGÃO D'OESTE/RO
886.317/2006
09.167.543/0001-72
Amazônia Capital e Participações Ltda
ESPIGÃO D'OESTE/RO
886.508/2007
09.167.543/0001-72
Amazônia Capital e Participações Ltda
JI-PARANÁ/RO
886.514/2007
09.167.543/0001-72
Amazônia Capital e Participações Ltda
THEOBROMA/RO
886.579/2007
09.167.543/0001-72
Amazônia Capital e Participações Ltda
THEOBROMA/RO
851.155/2008
310.118.568-83
Milena Vieira Freire
JACAREACANGA/PA - PARANAÍTA/MT
866.432/2009
310.118.568-83
Milena Vieira Freire
COLNIZA/MT
866.510/2008
310.118.568-83
Milena Vieira Freire
MARCELÂNDIA/MT
866.511/2008
310.118.568-83
Milena Vieira Freire
NOVO MUNDO/MT
866.512/2008
310.118.568-83
Milena Vieira Freire
MARCELÂNDIA/MT - TERRA NOVA DO NORTE/MT - PEIXOTO DE AZEVEDO/MT - NOVA SANTA
HELENA/MT
886.076/2009
310.118.568-83
Milena Vieira Freire
JARU/RO
886.323/2008
310.118.568-83
Milena Vieira Freire
JARU/RO
886.465/2008
310.118.568-83
Milena Vieira Freire
JARU/RO - MIRANTE DA SERRA/RO - GOVERNADOR JORGE TEIXEIRA/RO
866.440/2008
020.291.355-42
Raquel Correia da Silva
NOVO MUNDO/MT
866.441/2008
020.291.355-42
Raquel Correia da Silva
COTRIGUAÇU/MT
866.442/2008
020.291.355-42
Raquel Correia da Silva
COTRIGUAÇU/MT NOVA BANDEIRANTES/MT
866.443/2008
020.291.355-42
Raquel Correia da Silva
PARANAITA/MT
866.515/2008
020.291.355-42
Raquel Correia da Silva
PARANAÍTA/MT
866.604/2007
020.291.355-42
Raquel Correia da Silva
PARANATINGA/MT
866.605/2007
020.291.355-42
Raquel Correia da Silva
PARANATINGA/MT
866.637/2007
020.291.355-42
Raquel Correia da Silva
COLNIZA/MT
866.994/2007
020.291.355-42
Raquel Correia da Silva
COLNIZA/MT
866.995/2007
020.291.355-42
Raquel Correia da Silva
COLNIZA/MT
866.996/2007
020.291.355-42
Raquel Correia da Silva
COLNIZA/MT
880.077/2008
020.291.355-42
Raquel Correia da Silva
MAUÉS/AM
880.085/2008
020.291.355-42
Raquel Correia da Silva
MANICORÉ/AM
880.087/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.088/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.089/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.090/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.091/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.092/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.093/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.094/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.095/2008
020.291.355-42
Raquel Correia da Silva
NOVO ARIPUANÃ/AM
880.097/2008
020.291.355-42
Raquel Correia da Silva
MANICORÉ/AM - NOVO ARIPUANÃ/AM
880.098/2008
020.291.355-42
Raquel Correia da Silva
NOVO ARIPUANÃ/AM
880.099/2008
020.291.355-42
Raquel Correia da Silva
NOVO ARIPUANÃ/AM
880.100/2008
020.291.355-42
Raquel Correia da Silva
NOVO ARIPUANÃ/AM
880.101/2008
020.291.355-42
Raquel Correia da Silva
MANICORÉ/AM- NOVO ARIPUANÃ/AM
880.104/2008
020.291.355-42
Raquel Correia da Silva
NOVO ARIPUANÃ/AM
880.105/2008
020.291.355-42
Raquel Correia da Silva
MANICORÉ/AM - NOVO ARIPUANÃ/AM
880.106/2008
020.291.355-42
Raquel Correia da Silva
MANICORÉ/AM - NOVO ARIPUANÃ/AM
880.107/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.108/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.109/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.110/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.111/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.112/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.113/2008
020.291.355-42
Raquel Correia da Silva
NOVO ARIPUANÃ/AM
880.114/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.115/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.116/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.117/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM - BORBA/AM
880.118/2008
020.291.355-42
Raquel Correia da Silva
NOVO ARIPUANÃ/AM
880.119/2008
020.291.355-42
Raquel Correia da Silva
NOVO ARIPUANÃ/AM
880.120/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.123/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.124/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.125/2008
020.291.355-42
Raquel Correia da Silva
MANICORÉ/AM - NOVO ARIPUANÃ/AM
880.126/2008
020.291.355-42
Raquel Correia da Silva
MANICORÉ/AM - NOVO ARIPUANÃ/AM
880.127/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.128/2007
020.291.355-42
Raquel Correia da Silva
MAUÉS/AM
880.128/2008
020.291.355-42
Raquel Correia da Silva
MAUÉS/AM
880.129/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM - BORBA/AM
880.130/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.131/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.132/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.133/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM
880.134/2008
020.291.355-42
Raquel Correia da Silva
BORBA/AM - NOVO ARIPUANÃ/AM
880.135/2008
020.291.355-42
Raquel Correia da Silva
NOVO ARIPUANÃ/AM
880.136/2008
020.291.355-42
Raquel Correia da Silva
APUÍ/AM - NOVO ARIPUANÃ/AM
880.208/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.209/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.210/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.211/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.212/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.213/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.214/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.263/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.264/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.269/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.270/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.271/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.272/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.273/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.274/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.275/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.276/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.277/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.278/2007
020.291.355-42
Raquel Correia da Silva
LÁBREA/AM
880.284/2007
020.291.355-42
Raquel Correia da Silva
MAUÉS/AM
880.403/2007
020.291.355-42
Raquel Correia da Silva
MAUÉS/AM
886.057/2009
020.291.355-42
Raquel Correia da Silva
ARIQUEMES/RO
886.108/2008
020.291.355-42
Raquel Correia da Silva
THEOBROMA/RO
886.319/2007
020.291.355-42
Raquel Correia da Silva
ARIQUEMES/RO - CACAULÂNDIA/RO
886.320/2007
020.291.355-42
Raquel Correia da Silva
CACOAL/RO - CASTANHEIRAS/RO - ROLIM DE MOURA/RO
886.321/2007
020.291.355-42
Raquel Correia da Silva
CASTANHEIRAS/RO - CACOAL/RO
886.322/2007
020.291.355-42
Raquel Correia da Silva
CACOAL/RO
886.331/2006
020.291.355-42
Raquel Correia da Silva
ESPIGÃO D'OESTE/RO
886.371/2007
020.291.355-42
Raquel Correia da Silva
XAPURI/AC
886.515/2007
020.291.355-42
Raquel Correia da Silva
THEOBROMA/RO
980.026/2010
020.291.355-42
Raquel Correia da Silva
 
980.027/2010
020.291.355-42
Raquel Correia da Silva
 
980.046/2010
020.291.355-42
Raquel Correia da Silva
 
980.047/2010
020.291.355-42
Raquel Correia da Silva
 
980.140/2009
020.291.355-42
Raquel Correia da Silva
 
980.141/2009
020.291.355-42
Raquel Correia da Silva
 
980.142/2009
020.291.355-42
Raquel Correia da Silva
 
980.143/2009
020.291.355-42
Raquel Correia da Silva
 













40.1                Acquisition Agreement of ACP from Rusheen



 
 

--------------------------------------------------------------------------------

 
